Title: From George Washington to Major General Horatio Gates, 9 March 1778
From: Washington, George
To: Gates, Horatio



Sir
Head Quarters Valley Forge 9th March 1778

I have been this day favd with yours of the 27th February and of the 2d 3d and 4th instants, which I shall answer in their order.
The removal of so valuable a train of Feild Artillery from Albany to Farmington as to a place of greater security, was certainly a measure highly proper, and you may be assured that every precaution shall be taken to escort them safely thro’ Jersey to this Camp, when it is thought advisable to bring them hither.
You mistook the intent of mine of the 18th February. I did not mean to give you the trouble of making a Return of the British Officers who were exchanged after the Convention. Genl Reidesel, as I informed you, wrote to me to obtain liberty for him to make an exchange of some of his Suite and other foreign Officers, as that liberty had been allowed to the British. I did not chuse to give him any answer untill I had applied to you, that I might know whether you had any reason for making such distinction; and as you misapprehended me, I shall still be obliged to defer answering him till I hear from you. I think, considering the great number of Officers of ours who are in captivity, it is our interest to

exchange as many of our officers, prisoners under the Convention, as we can.
Commissioners from me are to meet others from Genl Howe on the 31st of this month to endeavour to settle a general exchange of prisoners: untill we know the issue of the negociation, it will be hardly worth while to alter the Situation of the prisoners in Lancaster County.
On the 27th February I had occasion to write to Congress on the subject of yours of the 3d. It was occasioned by a representation from the Colonel of the 13th Virginia Regiment which was raised as Cols. McKays and Cooks were, to remain upon the Frontier. Was this the case with only one Regiment, I should not hesitate, considering the face of Affairs to the Westward, to order it immediately to Fort Pitt or the neighbourhood. But the 8th and 12th pennsylvania and 12th and 13th Virginia all claim the same right, and if the indulgence is granted to one the others will be dis-satisfied. And to spare them all at this time is impossible. To regain the deserters from those Regiments is certainly a very desirable thing, and the mode you point out is the most probable. But I fear if those men who are now here find that the deserters are not to be brought down to join their Regiments in Camp that they may be induced to go off in hopes of obtaining the same terms. I confess I am much embarrased by this matter; and shall be exceedingly glad to have the advice and assistance of Congress and the Board upon the subject before I come to any determination. It is an evil that will ever result from inlistments for local purposes, when it is not convenient to abide by the agreement.
I shall immediately transmit the papers, inclosed in yours of the 4th to General Howe. I have the honor to be Sir Your most obt Servt

Go: Washington


P.S. Several instances having occurred in which Officers have drawn cloathing from the Cloathier General, not being intitled to it. I shall be glad if any applications are made to the Board in future that they will never give orders to any but such as bring testimonials from the Brigadier or Officer commanding the Brigade they belong to. Some who have resigned have taken up Cloathing on their return home.

